NEITHER THIS STOCK PURCHASE WARRANT NOR THE SECURITIES ISSUABLE UPON ITS
EXERCISE OR CONVERSION HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR ANY APPLICABLE STATE SECURITIES LAW AND MAY NOT BE
TRANSFERRED UNTIL (I) A REGISTRATION STATEMENT UNDER THE ACT OR SUCH APPLICABLE
STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (II)
IN THE OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY, REGISTRATION UNDER SUCH
SECURITIES ACTS OR SUCH APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER.

STOCK PURCHASE WARRANT

            This STOCK PURCHASE WARRANT (the "Warrant") is issued as of this
31st day of March, 2005 by Home Solutions of America, Inc., a Delaware
corporation (the "Company"), to PETRA MEZZANINE FUND, L.P., a Delaware limited
partnership (Petra Mezzanine Fund, L.P. and any subsequent assignee or
transferee hereof are hereinafter referred to collectively as "Holder" or
"Holders").

AGREEMENT:

            1.         Issuance of Warrant; Term.

                        (a)        For and in consideration of Petra Mezzanine
Fund, L.P. ("Petra") making a loan (the "Petra Loan") to the Company, in an
amount of Four Million Dollars ($4,000,000) pursuant to the terms of a secured
promissory note of even date herewith (together with any and all extensions,
replacements and renewals thereof, the "Note") and related loan and security
agreement of even date herewith (as amended, supplemented or otherwise modified
from time to time, the "Loan Agreement"), and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company hereby grants to Holder the right to purchase 533,333 shares of the
Company's common stock, $0.001 par value per share (the "Common Stock").

                        (b)        The shares of Common Stock issuable upon
exercise of this Warrant are hereinafter referred to as the "Shares."  This
Warrant shall be exercisable at any time and from time to time from the date
hereof until seven (7) years from the date hereof (the "Expiration Date").  If
this Warrant is not exercised prior to the Expiration Date, it will expire and
all rights hereunder shall be rendered void.

            2.         Exercise Price.  The exercise price per share for which
all or any of the Shares may be purchased pursuant to the terms of this Warrant
shall be one cent ($.01) (as adjusted from time to time pursuant to Section 5,
the "Exercise Price").

 

--------------------------------------------------------------------------------


3.         Exercise.

                        (a)        This Warrant may be exercised by the Holder
hereof (but only on the conditions hereafter set forth) as to all or any
increment or increments of one thousand (1,000) Shares (or the balance of the
Shares if less than such number) upon delivery of written notice of intent to
exercise to the Company during normal business hours on any business day at the
address set forth in Section 16 hereof or such other address as the Company
shall designate in a written notice to the Holder hereof, together with this
Warrant and payment to the Company of the aggregate Exercise Price of the Shares
so purchased.  The Exercise Price shall be payable, at the option of the Holder,
(i) by certified or bank check or (ii) by wire transfer of immediately available
funds to an account designated by the Company to the Holder. Upon exercise of
this Warrant as aforesaid, the Company shall as promptly as practicable, and in
any event within five (5) business days thereafter, execute and deliver to the
Holder of this Warrant a certificate or certificates for the total number of
whole Shares for which this Warrant is being exercised in such names and
denominations as are requested by such Holder.  If this Warrant shall be
exercised with respect to less than all of the Shares, the Holder shall be
entitled to receive a new Warrant covering the number of Shares in respect of
which this Warrant shall not have been exercised, which new Warrant shall in all
other respects be identical to this Warrant.  The Company covenants and agrees
that it will pay when due any and all state and federal issue taxes which may be
payable in respect of the issuance of this Warrant or the issuance of any Shares
upon exercise of this Warrant.

                        (b)        In lieu of exercising this Warrant pursuant
to Section 3(a) above, the Holder shall have the right to require the Company to
convert this Warrant, in whole or in part and at any time or times into Shares
(the "Conversion Right"), upon delivery of written notice of intent to convert
to the Company at its address in Section 3(a) or such other address as the
Company shall designate in a written notice to the Holder hereof, together with
this Warrant.  Upon exercise of the Conversion Right, the Company shall deliver
to the Holder (without payment by the Holder of any Exercise Price) that number
of Shares which is equal to the quotient obtained by dividing (x) the value of
the number of Shares with respect to which the Conversion Right is being
exercised (determined by subtracting the aggregate Exercise Price for the Shares
with respect to which the Conversion Right is being exercised from a number
equal to the product of (i) the Fair Market Value per Share (as such term is
defined in Section 10(c)) as at such time, multiplied by (ii) the number of
Shares with respect to which the Conversion Right is being exercised), by (y)
such Fair Market Value per Share. Any references in this Warrant to the
"exercise" of this Warrant, and the use of the term exercise herein, shall be
deemed to include (without limitation) any exercise of the Conversion Right.

(c)                No fractional Shares shall be issuable upon the exercise of
this Warrant, and the Company shall in lieu of issuing fractional Shares pay the
holder hereof an amount of cash equal to the fractional Share that otherwise
would be issuable multiplied by the Fair Market Value per Share (as defined in
Section 10(c)) at the time of exercise. 

 

2

--------------------------------------------------------------------------------




            4.         Covenants and Conditions.  The above provisions are
subject to the following:

                        (a)        Neither this Warrant nor the Shares have been
registered under the Securities Act of 1933, as amended ("Securities Act") or
any state securities laws ("Blue Sky Laws").  The Holder represents that it is
an "accredited investor", as defined under Regulation D of the Securities Act,
experienced in evaluating companies such as the Company, has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its investments, and has the ability to bear the economic
risks of its investments.  This Warrant has been acquired for investment
purposes and not with a view to distribution or resale and may not be sold or
otherwise transferred (i) without an effective registration statement for such
Warrant under the Securities Act and such applicable Blue Sky Laws, (ii) unless
Holder shall have delivered to the Company an opinion of counsel acceptable to
the Company (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the Warrant
or such portion of the Warrant to be sold or transferred may be sold or
transferred under an exemption from such registration, or (iii) unless sold
under Rule 144 promulgated under the Securities Act (or successor rule) and any
applicable Blue Sky Laws.    Transfer of Shares issued upon the exercise of this
Warrant shall be restricted in the same manner and to the same extent as the
Warrant and the certificates representing such Shares shall, until such time as
the Shares have been registered under the Securities Act as contemplated
pursuant to Section 12 hereof or otherwise may be sold by Holder under Rule 144,
bear substantially the following legend:

> THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
> REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY
> APPLICABLE STATE SECURITIES LAW AND MAY NOT BE TRANSFERRED (I) UNTIL  A
> REGISTRATION STATEMENT UNDER THE ACT OR SUCH APPLICABLE STATE SECURITIES LAWS
> SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (II) UNLESS REGISTRATION
> UNDER SUCH SECURITIES ACTS OR SUCH APPLICABLE STATE SECURITIES LAWS IS NOT
> REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER.

The Holder hereof and the Company agree to execute such other documents and
instruments as counsel for the Company reasonably deems necessary to effect the
compliance of the issuance of this Warrant and any shares of Common Stock issued
upon exercise hereof with applicable federal and state securities laws.

                        (b)        The Company covenants and agrees that this
Warrant and all Shares which may be issued upon exercise of this Warrant will,
upon issuance and payment therefor, be legally and validly issued and
outstanding, fully paid and nonassessable, free from all taxes, liens, charges
and preemptive rights, if any, with respect thereto or to the issuance thereof. 
The Company represents and warrants that the issuance of this Warrant will not
result in an adjustment in the number of shares of Common Stock issuable upon
the exercise or conversion of any Convertible Securities or Option Securities
(each as defined in Section 5(b) below), as the case may be, pursuant to any
anti-dilution or similar provisions contained in such securities.  The Company
shall at all times reserve and keep available for issuance upon the exercise of
this Warrant such number of authorized but unissued shares of Common Stock as
will be sufficient to permit the exercise in full of this Warrant. If any Shares
which may be issued upon exercise of this Warrant require registration or
qualification with any governmental authority under any federal or state law
before such shares may be so issued, the Company will in good faith use its
reasonable best efforts as expeditiously as possible at its expense to cause
such Shares to be duly registered or qualified.  If the Company shall list any
shares of Common Stock on any securities exchange or market it will, at its
expense, list thereon, maintain and increase when necessary such listing, of,
all Shares to be issued upon exercise of this Warrant.

 

3

--------------------------------------------------------------------------------




            5.         Adjustment of Exercise Price and Number of Shares
Issuable.

                        (a)        Common Stock Reorganization.  If the Company
shall (i) subdivide or consolidate its outstanding shares of Common Stock (or
any class thereof) into a greater or smaller number of shares, (ii) pay a
dividend or make a distribution on its Common Stock (or any class thereof) in
shares of its capital stock, or (iii) issue by reclassification of its Common
Stock (or any class thereof) any shares of its Common Stock (any such event
described in clauses (i), (ii) or (iii) being called a "Common Stock
Reorganization"), then the Exercise Price and the number and type of securities
for which this Warrant is exercisable shall be adjusted immediately such that
the Holder thereafter shall be entitled to receive upon exercise of this Warrant
the aggregate number and type of securities that it would have received if this
Warrant had been exercised immediately prior to such Common Stock
Reorganization. 

(b)               Common Stock Distribution.  If the Company shall issue, sell,
distribute or otherwise grant any shares of Common Stock, other than (i)
pursuant to a Common Stock Reorganization, (ii) shares issued pursuant to the
exercise of options or warrants for the purchase of Common Stock outstanding on
the date hereof or as reserved and ungranted as of the date hereof pursuant to
the Company's 1998 Stock Option Plan, as amended, or the Company's 2001 Stock
Plan (collectively, the "Stock Plan"), (iii) up to 920,000 shares of Common
Stock issued upon the conversion of the convertible notes held by Laurus Master
Fund, up to 1,360,000 shares of Common Stock issued upon the conversion of the
Company's Series A Convertible Preferred Stock and up to 666,667 shares of
Common Stock issued upon the conversion of the Company's Series B Convertible
Preferred Stock, (iv) warrants to purchase Common Stock issued to an Additional
Investor (as defined in the Investors' Rights Agreement (the "Investors' Rights
Agreement"), dated as of the date hereof, by and between the Company, the Holder
and Frank J. Fadella and Rick J. O'Brien), if any, provided such warrants are
exercisable for no more than 400,000 shares of Common Stock and are on terms
reasonably acceptable to Holder (the "Additional Warrants"), or (v) shares of
Common Stock issued upon the conversion or exercise of this Warrant or up to
400,000 shares of Common Stock issued upon conversion or exercise of the
Additional Warrants (any such issuance, sale, distribution or grant being herein
called a "Common Stock Distribution"), for a consideration per share less than
$1.25 per share (the "Investment Price") then the Exercise Price shall be
adjusted as follows: the Exercise Price immediately prior to such Common Stock
Distribution shall be multiplied by a fraction, the numerator of which shall be
the sum of (1) the number of fully-diluted shares of Common Stock outstanding
(assuming the conversion or exercise of all outstanding securities convertible
into or exercisable for shares of Common Stock) prior to such Common Stock
Distribution, plus (2) the number of shares of Common Stock that the aggregate
consideration received by the Company for such Common Stock Distribution would
purchase at the Investment Price, and the denominator of which shall be the sum
of (1) the number of fully-diluted shares of Common Stock outstanding (assuming
the conversion or exercise of all outstanding securities convertible into or
exercisable for shares of Common Stock) prior to Common Stock Distribution, plus
(2) the number of shares of Common Stock issued in such Common Stock
Distribution.

 

4

--------------------------------------------------------------------------------




(c)                Consideration Received.  In the case of the issuance, sale,
distribution or grant of Common Stock for cash, the consideration shall be
deemed to be the amount of cash paid therefor before deducting any reasonable
discounts, commissions or other expenses allowed, paid or incurred by this
corporation for any underwriting or otherwise in connection with the issuance
and sale thereof.  In the case of the issuance, sale, distribution or grant of
the Common Stock for a consideration in whole or in part other than cash, the
consideration other than cash shall be deemed to be the fair value thereof at
the time of such issuance or sale as determined in good faith by the Board of
Directors irrespective of any accounting treatment.

(d)               Convertible Securities and Option Securities.  If the Company
shall issue, sell, distribute or otherwise grant (including by assumption):

                                    (i)         any stock or other securities
convertible into or exchangeable for Common Stock, whether or not the rights to
exchange or convert thereunder are immediately exercisable (such convertible or
exchangeable stock or securities being herein called "Convertible Securities"),
or

                                    (ii)        any rights to subscribe for or
to purchase, or any warrants or options (other than options to purchase shares
of Common Stock outstanding on the date hereof as reserved as of the date hereof
and ungranted pursuant to the Stock Option Plan) for the purchase of, Common
Stock or Convertible Securities, whether or not immediately exercisable, (such
rights, warrants or options being herein called "Option Securities"),

and the lowest aggregate consideration per share for which Common Stock is
issuable upon the conversion or exercise of such Convertible Securities or
Option Securities (and, if applicable, upon conversion or exchange of
Convertible Securities issuable upon exercise of Option Securities) shall be
less than the Investment Price, then the Exercise Price shall be reduced to the
price determined in accordance with the formula provided above in Section 5(b). 
In the case of the issuance, sale, distribution or grant of Convertible
Securities or Option Securities (i) the aggregate maximum number of shares of
Common Stock deliverable upon exercise of Option Securities (assuming the
satisfaction of any conditions to exercisability, including without limitation,
the passage of time, but without taking into account potential antidilution
adjustments) shall be deemed to have been issued at the time such Option
Securities were issued or granted and for a consideration equal to the
consideration (determined in the manner provided in Section 5(c)), if any,
received by the Company upon the issuance of such Option Securities plus the
minimum exercise price provided in such Option Securities (without taking into
account potential antidilution adjustments) for the Common Stock covered
thereby, and (ii) the aggregate maximum number of shares of Common Stock
deliverable upon conversion of, or in exchange (assuming the satisfaction of any
conditions or convertibility or exchangeability, including, without limitation,
the passage of time, but without taking into account potential antidilution
adjustments) for, any such Convertible Securities or upon the exercise of
options to purchase or rights to subscribe for such Convertible Securities and
subsequent conversion or exchange thereof shall be deemed to have been issued at
the time such securities were issued or such options or rights were issued and
for a consideration equal to the consideration, if any, received by the Company
for any such securities and related options or rights (excluding any cash
received on account of accrued interest or accrued dividends), plus the minimum
additional consideration, if any, to be received by the Company (without taking
into account potential antidilution adjustments) upon the conversion or exchange
of such securities or the exercise of any related options or rights (the
consideration in each case to be determined in the manner provided in Section
5(c)).  If any of such Convertible Securities or Option Securities shall have
terminated, lapsed or expired prior to exercise, exchange or conversion, the
Exercise Price then in effect shall forthwith be readjusted (effective only with
respect to any exercise of this Warrant after such readjustment) to the Exercise
Price which would then be in effect had the adjustment not been made upon the
issuance, sale, distribution or grant of such Convertible Securities or Option
Securities.  Nothing provided in this paragraph 5(d), however, shall cause any
adjustment in the Exercise Price solely due to the vesting of any Option
Securities that are outstanding on the date hereof.

 

5

--------------------------------------------------------------------------------




                        (e)        Adjustment in Number of Shares.  Upon each
adjustment to the Exercise Price pursuant to subsection (a), (b) or (d) of this
Section 5, this Warrant shall thereafter evidence the right to receive upon
payment of the adjusted Exercise Price that number of Shares obtained by
multiplying the number of Shares previously issuable upon exercise of this
Warrant by a fraction the numerator of which is the Exercise Price prior to
adjustment and the denominator of which is the adjusted Exercise Price;
provided, however, that in no event, after taking into account any adjustments
required pursuant to this subsection (e), shall the aggregate number of Shares
issuable under this Warrant or the Additional Warrants, if any, exceed an amount
equal to the difference of (x) and (y), where (x) equals twenty percent (20%) of
the outstanding shares of the Company's Common Stock and (y) equals 1.

                        (f)         Capital Reorganizations.  If there shall be
any consolidation, merger or amalgamation of the Company with another person or
entity or any acquisition of capital stock of the Company by means of a share
exchange, other than a consolidation, merger or share exchange in which the
Company is the continuing corporation or any sale or conveyance of the property
of the Company as an entirety or substantially as an entirety, or any
reorganization or recapitalization of the Company (any such event being called a
"Capital Reorganization"), then simultaneously with the consummation of such
Capital Reorganization the Holder of this Warrant shall be entitled to receive
warrants to purchase, on the same terms and conditions as are set forth in this
Warrant, the kind and amount of shares of stock and other securities and
property (including cash) which a holder of the number of Shares for which this
Warrant is exercisable immediately prior to such Capital Reorganization would be
entitled to receive pursuant to such Capital Reorganization; provided, however,
that if so required by the acquirer in connection with any Capital
Reorganization described above, this Warrant shall be deemed exercised pursuant
to Section 3(b), or if the Exercise Price is greater than the fair market value
of each Share as determined by reference to the consideration paid per share of
Common Stock in such Capital Reorganization, shall be deemed cancelled, in each
case immediately prior to the consummation of such Capital Reorganization. 
Subject to the immediately preceding proviso, as a condition to effecting any
Capital Reorganization, the Company or the successor or surviving corporation,
as the case may be, shall assume by a supplemental agreement, satisfactory in
form, scope and substance to the Holder (which shall be mailed or delivered to
the Holder of this Warrant at the last address of such Holder appearing on the
books of the Company), the obligation to deliver to such Holder such shares of
stock, securities, cash or property as, in accordance with the foregoing
provisions, such Holder may be entitled to purchase, and all other obligations
of the Company set forth in this Warrant.

 

6

--------------------------------------------------------------------------------




                        (g)        Adjustment Rules.  Any adjustments pursuant
to this Section 5 shall be made successively whenever an event referred to
herein shall occur.  No adjustment shall be made pursuant to this Section 5 in
respect of the issuance from time to time of shares of Common Stock upon the
exercise of this Warrant.

                        (h)        Proceedings Prior to Any Action Requiring
Adjustment.  As a condition precedent to the taking of any action which would
require an adjustment pursuant to this Section 5, the Company shall take any
action which may be necessary, including obtaining regulatory approvals or
exemptions, in order that the Company may thereafter validly and legally issue
as fully paid and nonassessable all shares of Common Stock which the Holder of
this Warrant is entitled to receive upon exercise thereof.

                        (i)         Notice of Adjustment.  Not less than five
(5) business days prior to the record date or effective date, as the case may
be, of any action which requires or might require an adjustment or readjustment
pursuant to this Section 5, the Company shall give notice to the Holder of such
event, describing such event in reasonable detail and specifying the record date
or effective date, as the case may be, and, if determinable, the required
adjustment and the computation thereof.  If the required adjustment is not
determinable at the time of such notice, the Company shall give notice to the
Holder of such adjustment and computation promptly after such adjustment becomes
determinable.

            6.         Transfer of Warrant.  Subject to the provisions of
Section 4 hereof, this Warrant may be transferred, in whole or in part, to any
person or business entity, by presentation of the Warrant to the Company with
written instructions for such transfer; provided, however that the transfer
shall be made in compliance with all applicable state and federal securities
laws and that Holder shall give the Company not less than five (5) business days
prior written notice of such transfer.  Upon such presentation for transfer, the
Company shall promptly execute and deliver a new Warrant or Warrants in the form
hereof in the name of the assignee or assignees and in the denominations
specified in such instructions.  The Company shall pay all expenses incurred by
it in connection with the preparation, issuance and delivery of Warrants under
this Section.

 

7

--------------------------------------------------------------------------------




            7.         Warrant Holder Not Stockholder; Rights Offering;
Preemptive Rights.  Except as otherwise provided herein, this Warrant does not
confer upon the Holder, as such, any right whatsoever as a stockholder of the
Company.  Notwithstanding the foregoing, the Holder shall be entitled to the
rights set forth in the Investors' Rights Agreement (as defined below).  The
Company shall not grant any preemptive rights with respect to any of its capital
stock if such preemptive rights are exercisable upon exercise of this Warrant.

            8.         Interim Dividends.  If the Company pays a dividend or
makes a distribution to the holders of its capital stock of any securities
(other than its capital stock) or property (including cash and securities of
other companies) of the Company, or any rights, options or warrants to purchase
securities (other than its capital stock) or property (including securities of
other companies) of the Company, then, simultaneously with the payment of such
dividend or the making of such distribution, and as a condition precedent to its
right to do so, it will pay or distribute to the Holder of this Warrant an
amount of property (including without limitation cash) and securities (including
without limitation securities of other companies) of the Company as would have
been received by such Holder had it exercised this Warrant and received all of
the Shares of Common Stock issuable upon the exercise of this Warrant
immediately prior to the record date (or other applicable date) used for
determining stockholders of the Company entitled to receive such dividend or
distribution.

            9.         Certain Notices.  In case at any time the Company shall
propose to:

                        (a)        declare any cash dividend upon its Common
Stock;

                        (b)        declare any dividend upon its Common Stock
payable in stock or make any special dividend or other distribution to the
holders of its Common Stock;

                        (c)        offer generally for subscription to the
holders of any of its Common Stock any additional shares of stock of any class
or other rights;

                        (d)        reorganize, or reclassify the capital stock
of the Company, or consolidate, merge or otherwise combine with, or sell all or
substantially all of its assets to, another corporation;

                        (e)        voluntarily or involuntarily dissolve,
liquidate or wind up of the affairs of the Company; or

                        (f)         redeem or purchase any shares of its capital
stock or securities convertible into its capital stock;

then, in any one or more of said cases, the Company shall give to the Holder, by
certified or registered mail, (i) at least ten (10) business days' prior written
notice of  the date on which the books of the Company shall close or a record
shall be taken for such dividend, distribution or subscription rights or for
determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, and (ii) in the case of such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding up, at least
ten (10) business days' prior written notice of the date when the same shall
take place.  Any notice required by clause (i) shall also specify, in the case
of any such dividend, distribution or subscription rights, the date on which the
holders of Common Stock shall be entitled thereto, and any notice required by
clause (ii) shall specify the date on which the holders of Common Stock shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding up, as the case may be.

 

8

--------------------------------------------------------------------------------




            10.       Put Right 

            (a)        Exercise of Put Right.  If at any time on or after March
31, 2010 the Company's Common Stock is not listed on at least one of The
American Stock Exchange, Inc., the Nasdaq National Market, the Nasdaq SmallCap
Market, The New York Stock Exchange, Inc. or the OTC Bulletin Board, each Holder
shall have the right (a "Put Right") beginning on March 31, 2010 and continuing
for a period of two (2) years thereafter, to require that the Company purchase
all or any portion of the Warrant or Shares then owned by such Holder in
accordance with this Section 10, by delivery of a written notice to the Company
to the effect that such Holder is exercising a Put Right under this Section 10
(a "Put Exercise Notice").  Upon receipt by the Company of a Put Exercise
Notice, the Company will promptly (and in any event within five (5) business
days) give written notice (a "Company Notice") to each of the other Holders, if
any, and to the holders of the Additional Warrants, if any, that a Put Exercise
Notice has been received by the Company.  Each such other Holder will have the
right to exercise a Put Right and require the Company to purchase (on the same
Put Closing Date (as defined below) relating to the Put Exercise Notice) all or
any portion of the Warrant or Shares held by such Holder by delivering written
notice to the Company within ten (10) days following receipt of the Company
Notice.  All such notices delivered by such other Holders will be deemed to have
been delivered as of the date of the Put Exercise Notice and will be deemed to
be an exercise of a Put Right by each such other Holder as of such date.  Upon
the exercise of a Put Right by a Holder, the purchase price payable by the
Company to such Holder (a "Put Purchase Price") shall be as follows:

                        (i)         in the case of such Holder's Warrant, an
amount determined by subtracting (A) the aggregate Exercise Price then in effect
for the portion of such Holder's Warrant with respect to which the Put Right is
being exercised from (B) the product of (1) the Fair Market Value per Share as
of the date of exercise of the Put Right (i.e., the date of receipt of the Put
Exercise Notice) multiplied by (2) the number of Shares that would be received
upon exercise of the portion of the Holder's Warrant with respect to which the
Put Right is being exercised; and

                        (ii)        in the case of Shares, an amount equal to
the product of (A) the Fair Market Value per Share as of the date of exercise of
the Put Right, multiplied by (B) the number of Shares with respect to which the
Put Right is being exercised.

Promptly and in any event within five (5) business days following the Company's
receipt of a Put Exercise Notice, the Company shall initiate the process for
determination of the Fair Market Value per Share, shall use its commercially
reasonable best efforts to cause such process to proceed expeditiously, and in
any event, shall cause such process to be completed within sixty (60) days of
the receipt of the Put Exercise Notice, and shall give prompt written notice of
the determination thereof to each Holder. 

 

9

--------------------------------------------------------------------------------




                        (b)        Closing.  Each closing of the purchase and
sale of any Warrant or Shares pursuant to this Section 10 shall take place on a
date (a "Put Closing Date") which is the later of (i) thirty (30) days after the
giving of the Put Exercise Notice, and (ii) ten (10) days after determination of
the Fair Market Value per Share, provided that if such day is not a Business Day
such closing shall be on the next succeeding Business Day.  Payment of the Put
Purchase Price shall be due and payable in full on the Put Closing Date to the
extent the Company may then legally pay such price pursuant to provisions of
applicable law. To the extent that all of the Put Purchase Price payable under
this Warrant and the Additional Warrants, if applicable, may not legally be paid
under the provisions of applicable law, the Put Purchase Price payable under
this Warrant and the Additional Warrants, if any, shall be paid ratably among
the Holder and the holder of the Additional Warrants, if any, based on the total
number of Shares held or issuable upon exercise of this Warrant or the
Additional Warrants, if any, as the case may be.  The portion of the Put
Purchase Price not paid in full on the Put Closing Date shall be evidenced by a
promissory note delivered to the Holder, the principal of which or such portion
thereof as may be paid shall be payable as and when the Company may legally pay
it under applicable law. Unpaid principal on such promissory note shall bear
interest at the maximum rate allowable under applicable law.  The closing shall
take place at 10:00 a.m. on the Put Closing Date at such location as the
Holder(s) may determine and notify the Company or at such other location as may
be agreed to by the Company and the Holder(s).  The Put Purchase Price as may be
paid under applicable law shall be paid in full at each such closing, by wire
transfer of immediately available federal funds. 

                        (c)        Fair Market Value per Share.  "Fair Market
Value per Share" as of any date shall mean an amount per Share issued or
issuable pursuant to this Warrant determined as follows: (i) if the Common Stock
is traded on the American Stock Exchange or another registered national stock
exchange or through the Nasdaq National Market, the Fair Market Value per Share
shall be deemed to be the average of the closing prices of the Common Stock on
such exchange over the ten (10) trading day period ending two (2) trading days
prior to the delivery of the Put Exercise Notice; (ii) if the Common Stock is
actively traded on the over-the-counter market, as reported by the OTC Bulletin
Board or the National Quotation Bureau Incorporated (or similar organization or
agency succeeding to its functions of reporting prices), the Fair Market Value
per Share shall be deemed to be the average of the closing bid prices over the
ten (10) trading day period ending two (2) trading days prior to the delivery of
the Put Exercise Notice and (iii) if there is no active public market for the
Common Stock, the Fair Market Value per Share shall be determined by an
independent competent appraiser mutually agreed to by the Company and the
Holders of at least a majority of the shares of Common Stock issued or issuable
pursuant to this Warrant and the Additional Warrants, if any, requesting
redemption (the "Requisite Majority").  In the event the Company and the
Requisite Majority cannot mutually agree upon an independent appraiser within
fifteen (15) days of receipt by the Company of a Put Exercise Notice, the
Company and the Requisite Majority will each select an independent competent
appraiser of national reputation to determine the Fair Market Value per Share. 
The respective appraisals will be provided to the Company and the Holders
requesting redemption promptly upon completion.  If the Fair Market Value per
Share appraisals are within 10% of one another, the Fair Market Value per Share
shall be the average of the two appraisals.  In the event the appraisal
valuations differ by more than ten percent (10%), the two appraisers chosen by
the Company and the Requisite Majority, respectively, shall choose a third
independent competent appraiser of national reputation and the third appraiser
shall conduct an appraisal to determine the Fair Market Value per Share (the
"Third Appraisal").  Upon completion, the Third Appraisal shall be promptly
delivered to the Company and the Holders requesting redemption.  The Third
Appraisal valuation shall be averaged with the prior appraisal that is closer in
value to the Third Appraisal.  The average of these two appraisals shall be the
Fair Market Value per Share and shall be binding on the Company and the Holders
requesting redemption.  All appraisals required herein shall be paid for by the
Company.  In determining the Fair Market Value per Share, each of the appraisers
shall evaluate the Company as a whole, on a going concern basis, without
application of any discount whatsoever, including any discount for a minority
ownership interest and/or lack of marketability of such interest.  In
determining the Fair Market Value per Share pursuant to this Section 10(c), none
of the appraisers shall take into account or otherwise make any discount in
respect of (i) any restriction on the transfer of the Shares, any other shares
of Common Stock of the Company or this Warrant, (ii) the fact that this Warrant
and the Shares represent a minority interest in the Company, (iii) any lack of
liquidity of the Shares, any other shares of Common Stock of the Company or this
Warrant due to the fact that there may not be a public or private market
therefor, (iv) any rights of the Company set forth in this Warrant or (v) the
voting rights or status of the Shares, any other shares of Common Stock of the
Company or this Warrant, whether under the certificate of incorporation or
bylaws of the Company, by agreement or otherwise.

 

10

--------------------------------------------------------------------------------




                        (d)        The Company agrees and acknowledges that the
rights set forth in Section 10 shall expressly survive the exercise of all or
any portion of this Warrant and shall inure to the Holder of any Shares issued
upon exercise of the Warrant.

11.       Registration Rights.  As set forth in the Investors' Rights Agreement,
each of the Holders shall have certain rights to require the Company to register
the Shares under the Securities Act pursuant to an effective registration
statement.

12.       Co-Sale Rights.  As set forth in the Investors' Rights Agreement, each
of the Holders shall have certain rights of co-sale with respect to any transfer
of Common Stock by any of the Management Stockholders.

            13.       Successors.  All the covenants and provisions of this
Warrant by or for the benefit of the Company or the Holder shall bind and inure
to the benefit of their respective successors and assigns, including those by
operation of law, merger, consolidation or as otherwise provided in Section
5(e).

            14.       Survival.  The rights of the Holder under the Warrant, and
the covenants and agreements of the Company set forth in this Warrant for the
benefit of the Holder, other than Sections 5 and 8 shall survive exercise of all
or any portion of this Warrant and shall inure to the Holder of any Shares
issued upon exercise of this Warrant.  Notwithstanding the foregoing, following
exercise of all shares exerciseable under the Warrant, Sections 5 and 8 shall
become null and void with no further force or effect.

 

11

--------------------------------------------------------------------------------




            15.       Article and Section Headings.  Numbered and titled article
and section headings are for convenience only and shall not be construed as
amplifying or limiting any of the provisions of this Warrant.

            16.       Notice.  Any and all notices, elections or demands
permitted or required to be made under this Warrant shall be in writing signed
by the party giving such notice, election or demand and shall be delivered
personally, by telecopy or sent by certified mail or overnight via nationally
recognized courier service (such as FedEx), to the other party at the address
set forth below, or at such other address as may be supplied in writing and of
which receipt has been acknowledged in writing.  The date of personal delivery
or telecopy or two (2) business days after the date of mailing (or the next
business day after delivery to such courier service), as the case may be, shall
be the date of such notice, election or demand.  For the purposes of this
Warrant:

The Address of Holder is: c/o Petra Capital Partners   172 Second Avenue North,
Suite 112   Nashville, TN 37201   Attention: Michael W. Blackburn
Telecopy No.: (615) 313-5990     with a copy to: Bass, Berry & Sims PLC   315
Deaderick Street, Suite 2700   Nashville, Tennessee 37238   Attention: Howard H.
Lamar III   Telecopy No.:(615) 742-2709     The Address of Company is: Home
Solutions of America, Inc.
5565 Red Bird Center Dr., Suite 900   Dallas, Texas 75237   Attention: Rick J.
O'Brien   Telecopy No.: (214) _______________  

 

with a copy to:

Patton Boggs LLP

 

2001 Ross, Suite 3000

 

Dallas, TX  75201

  Attn: David P. McLean   Telecopy No.: (214) 758 - 1550

            17.       Severability.  If any provision(s) of this Warrant or the
application thereof to any person or circumstances shall be invalid or
unenforceable to any extent, the remainder of this Warrant and the application
of such provisions to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

 

12

--------------------------------------------------------------------------------




            18.       Governing Law and Amendments.  This Warrant shall be
construed and enforced under the laws of the State of Delaware applicable to
contracts to be wholly performed in such State.  No amendment or modification
hereof shall be effective except in a writing executed by each of the parties
hereto.

            19.       Counterparts.  This Warrant may be executed in any number
of counterparts and by different parties to this Warrant in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Warrant.

            20.       Waiver of Trial by Jury.  HOLDER AND THE COMPANY HEREBY
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COUNSEL WAIVE TRIAL BY JURY IN ANY
ACTIONS, PROCEEDINGS, CLAIMS OR COUNTER-CLAIMS, WHETHER IN CONTRACT OR TORT OR
OTHERWISE, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATING TO THIS
WARRANT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO
THIS WARRANT.

[Remainder of page intentionally left blank]

 

 

13

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have set their hands as of
the date first above written.

                                                           

HOME SOLUTIONS OF AMERICA, INC. By:________________________________

        Rick J. O'Brien, Chief Financial Officer

  PETRA MEZZANINE FUND, L.P.,   By:       Petra Partners, LLC, its general
partner             By:___________________________                     Michael
W. Blackburn                     Managing Member

 

 

 

14